Citation Nr: 0723498	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical treatment rendered by Thomas 
Hospital in Fairhope, Alabama on June 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision of 
the Department of Veterans Affairs (VA) Gulf Coast Veterans 
Health Center in Gulfport, Mississippi, which denied the 
claim of entitlement to payment or reimbursement for the cost 
of unauthorized private medical treatment rendered by Thomas 
Hospital in Fairhope, Alabama on June 23, 2003.  The Board 
Remanded the claim in March 2005 because the veteran had 
requested a Travel Board hearing.  The claim has returned to 
the Board for appellate review.

The veteran did not appear for the Travel Board hearing 
scheduled following the March 2005 Remand, and his request 
for that hearing is deemed withdrawn.  38 C.F.R. §§ 20.702, 
20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims files (two) before the Board do not include a 
medical expenses folder.  The claims files doe not include 
duplicates of the documents which would be expected to be in 
that folder.  

The Board has a copy of the statement of the case (SOC) 
issued by the Gulfport, Mississippi VA Medical Center (VAMC).  
The SOC states that information about the unauthorized 
medical care at issue and an invoice were reviewed.  
Emergency Department records from Thomas Hospital dated in 
June 23, 2003 are of record, although these records appear 
incomplete.  The Board is unable to find the rating decision 
issued by the VAMC, or documents associated with that rating 
decision.  The SOC states that the Chief Medical Officer and 
the Program Coordinator at the VAMC reviewed the veteran's 
claim, but no record of those reviews is included in the 
claims filed before the Board.  The veteran's notice of 
disagreement, and any other argument made by the veteran, is 
not associated with the claims files.  The Board is unable to 
determine from the files whether the veteran is uninsured, 
what the current status is of the bill for the treatment at 
issue, including whether the bill remains unpaid, among other 
facts necessary to the adjudication of the claim.  The Board 
also notes that, subsequent to the treatment at issue on 
appeal, the veteran was granted a total schedular evaluation 
for service-connected post-traumatic stress disorder, 
effective in 2001, prior to the unauthorized medical 
treatment at issue in this appeal.

The Board has attempted to obtain the records relevant to the 
appeal administratively, so that Remand would not be 
required, but has been unable to obtain the VAMC's file.  The 
Board cannot complete appellate review of this claim without 
the record underlying the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice letter 
that notifies him of the evidence required 
for payment or reimbursement of 
unauthorized medical expenses under 38 
U.S.C.A. § 1725.

2.  After obtaining a release form, if 
necessary, obtain a bill of any paid 
and/or unpaid balances resulting from the 
unauthorized treatment at issue.  

3.  Thereafter, the VAMC should 
readjudicate the veteran's claim for 
payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1725, 
or, under § 1728, if applicable.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The claims files should not be returned to 
the Board until all documents necessary to 
the Board's adjudication of the claim on 
appeal have been associated with the 
claims files.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


